Title: To James Madison from William C. C. Claiborne, 9 August 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


9 August 1804, New Orleans. “In the District of Atakapas where party feuds and much general disquietude prevailed on our taking possession of this Province, I have the pleasure to inform you that the most perfect good order now exists, this favorable change is attributed in some degree to the conduct of a very young but I believe a very deserving young officer of the name of Hopkins, who having been stationed by General Wilkinson at Atakapas with twenty five men, was appointed by me from considerations of Sound Policy Civil Commandant of that District. This young Man had acquired a knowledge of the French Language was pleasing in his Manners attentive to the rights of the Citizen and executed with promptness and fidelity all my instructions: I was desirous therefore that he should remain at the Atakapas during the present Temporary Government and solicited Colonel Freeman by Letter a copy of which is enclosed to Suspend for the present an order from General Wilkinson relative to Hopkins which the Colonel was friendly enough to do and to advise the General thereof but a second order from the General I learn is imperative, and the Colonel will of course obey; To account for my Solicitude to retain Lieutenant Hopkins at Atakapas, and to shew how prudent that young Man has conducted himself I enclose you a Petition from the Inhabitants in his favor [not found]. Of little consequence as this event may appear to be at the Seat of Government, it will be a Source of Serious embarassment to me. At Atakapas there are two Parties and so bitter are their animosities, that I cannot select a Citizen there for Civil Commandant who would be agreeable to the people generally or perhaps just. I sincerely wish it were possible to execute the trust committed to me by my Government, without occasionally making some requests of the Gentlemen Commanding the Troops and which are the more painful, because I am Subjected to a refusal and because I run the risk of incuring a Suspicion of intermedling with a Department perhaps exclusively under the guidance of another in order therefore that this delicate Subject may be placed on a footing which will be agreeable to all parties, I sincerely desire that the President would be so good as to say how far a request from the Governor to the Commanding Officer ought or ought not to be attended to.
I wish it to be understood that I ask an explanation from you, on this point Solely with a view to remove all cause of Distrust, and I take this opportunity to declare that I have never felt the smallest disposition to meddle with the Army in Louisiana. I have disclaimed Command of any kind even of the most limited nature, but I must confess that when necessity compels me to make a request of the Officer commanding and for which the responsibility would rest upon me I should be chagrined to meet a refusal. I have to add that between Colonel Freeman and myself there exists a very friendly understanding. The Troops are in excellent Subordination and do great credit to the Officer Commanding.”
